- department of the treasury internal_revenue_service washington d c ke t c date may - sf contact person danny smith identification_number telephone number to by employer_identification_number coe dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of all of the assets of b to c b and c are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 b was originally organized and funded by d it has always operated exclusively for charitable purposes exclusively for charitable purposes c was originally organized and funded by e it has always operated d and e recently merged resulting in the creation of f the directors of f want to use one foundation rather than two to assist f in conducting its charitable activities member board_of directors these three individuals also serve on the four member board_of c b and c now share the same officers the officers and directors of b and c believe that the merger of b and c will simplify operations and reduce overhead expenses filing_requirements and fees therefore b and c propose to merge c will be the surviving entity after the merger c will succeed to all of the assets and liabilities of b and will continue the charitable mission of b b has a three b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status it states in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-3 of the income_tax regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 of the code however where the transferor has disposed of all of its assets the record-keeping requirements of sec_4942 of the code shall not apply during any period in which it has no assets sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers ail of its assets is not required to file annual information retums required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3 of the reguiations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax n qr benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 i of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation which is effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code unless the provisions of a become applicable sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact go7 subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the cade such grantee foundation's qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_4946 of the code defines the term disqualified_person as a person who is a substantial_contributor to a private_foundation a foundation_manager an owner of more than of a corporation or partnership which is a substantial_contributor to the private_foundation a family_member of persons described above or a corporation partnership trust or estate of which persons described above own more than of the combined voting power sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 other than an organization described in sec_509 or treated as so described under sec_4947 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 based on the above facts the transfer of ail of b’s assets to c will allow c to continue the charitable activities previously conducted by b c will be controlled by the same officers and directors that controlled b therefore the transfer of assets from b to c will not endanger the tax exempt status of either entity under sec_501 under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as newly created organization thus the transfer by b to c will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization because b is not terminating its existence and assuming there has been no willful repeated or flagrant act giving rise to liability under chapter no tax will be imposed on b under sec_507 as a result of the transfer of assets from b to c because the individuals who comprise the governing bodies of b and c are almost identical and the officers of b and c are currently the same b and c should be treated as being effectively controlled by the same persons within the meaning of sec_1_507-3 of the regulations because b and c are effectively controlled by the same persons c should be treated as if it were b for purposes of sec_507 through and chapter of the code therefore the rulings requested under sec_4940 sec_4941 sec_4942 and sec_4944 would be provided because these rulings are consistent with the approach in sec_1_507-3 of the regulations which is in effect to disregard the change in form of the organization for purposes of chapter because b is transferring all of its assets to c pursuant to a merger and b and c are controlled by the same persons c will be treated as b the transfer will be treated as not having taken place for expenditure_responsibility purposes under sec_4945 of the code thus the transfer will not be a taxable_expenditure under sec_4945 therefore b need not exercise expenditure_responsibility with regard to the merger subsequent to the merger c will be treated as if it were b therefore c will succeed to b's duties to exercise expenditure_responsibility and b would be relieved of any duty to exercise expenditure_responsibility after the merger as a result of the merger c will be treated as b for purposes of chapter therefore hgos distribution_requirements of sec_4942 for the year of transfer should be regarded as satisfied by both b and c if treating b and c as a single organization the aggregate qualifying distributions for such year by b and c would satisfy its distribution requirement because c is treated as taking over b’s obligations as of the date of merger it follows that as of that date b will no longer have any such obligations because b and c are controlled by the same persons for purposes of chapter of the code and sec_507 through of the code c will be treated subsequent to the transfer of all of b's assets as if it were b in proportion which the fair_market_value of the assets less encumbrances transferred bears to the fair_market_value of b ‘s assets less encumbrances immediately before the transfer thus c can succeed to b’s excess qualifying distributions carryover for purposes of sec_4942 of the code and in proportions determined in accordance with sec_1_507-3 of the regulations consistent with succeeding to b’s tax_attributes under sec_1_507-3 of the regulations c will be treated as if it were b for purposes of chapter including sec_4940 accordingly c would be allowed to report all of the net_income subject_to tax under sec_4940 during the year of merger whether earned by b or c and pay ail of the sec_4940 taxes on such income for that year provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53_4945-6 b of the regulations such expenses will not constitute taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 because c is treated as b for purposes of chapter c will be allowed to pay b's outstanding grants and treat the qualifying distributions just as b could have if it had made the payments because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c the transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code further because c is treated as if it were b the payment by c not as a direct or indirect transfer to or for the benefit of some separate_entity thus any payment of b’s liabilities by c should not be treated as an act of self-dealing of a liability of b will be viewed as a payment of c's own liability and because b and c are exempt under sec_501 and are organized for purposes described in sec_170 and the reason for the transfer is to carry out more efficiently such exempt purposes the transfer would not be a jeopardizing investment under sec_4944 under sec_4940 of the code capital_gains_and_losses are defined as gains and losses from the sale_or_other_disposition of certain property because the asset transfer from b to c will lack consideration no sale_or_other_disposition will have occurred thus there will be no gain and the assets transfer will not give rise to tax under sec_4940 of the code f urther because the transfer of assets to c is disregarded because in turn c is treated as if it were b for purposes of chapter c’s basis in the assets transferred to it pursuant to the merger should be the same as the basis of b ol because b will have no assets after the proposed transfer to c it will not be required to file any information returns under sec_6033 for any taxable_year after the transfer because b will dispose_of all of its assets the recordkeeping requirements of sec_4942 will not apply during any period in which it has no assets therefore b’s recordkeeping under sec_4942 will not apply after the merger since b will have disposed of ail of its assets under sec_507 of the code the value of b's assets after it has transferred all of its assets to c will be zero thus b’s voluntary notice termination of its private_foundation_status pursuant to sec_509 will not result in tax under sec_507 of the code accordingly based on the information furnished we rule as follows the transfer of all of b's assets to c will not adversely affect either b or c’s status as an organization described in sec_501 of the code the transfer of assets will constitute a transfer pursuant to a merger described in sec_507 of the code and therefore c will not be treated as a newly created organization for purposes of sec_507 through the merger will not result in the termination of b's private_foundation_status under sec_507 of the code and will not subject b to the tax imposed by sec_507 b and c are effectively controlled by the same person or persons as the concept of effective_control is used in sec_1 a a formally sec_1_482-1 and sec_1_507-3 i of the regulations c will be treated as if it were b for purposes of chapter and sec_507 through of the code as a result the transfer will not subject b to taxes imposed by sec_4941 through of the code the transfer of assets pursuant to the proposed merger will not be a grant subject_to the expenditure_responsibility provisions of sec_4945 and h therefore b will not have to exercise expenditure_responsibility within the meaning of sec_4945 and h with respect to the transfer of its assets to c pursuant to the merger also b will not have to comply with the expenditure_responsibility_rules subsequent to the merger the transfer of the assets of b to c will not constitute a taxable_expenditure under sec_4945 of the code cwill succeed to b's aggregate tax benefits the provisions of sec_4942 of the code will apply to c in the year the merger occurs as if it were b therefore c will succeed to b's distribution_requirements for that taxable_year and any taxable_year prior to that taxable_year and c will be responsible for reporting ail undistributed_income oi b- determined under sec_4942 for that taxable_year and any taxable_year prior to that taxable_year because c succeeds to b's distribution_requirements b will not be required to meet the distribution_requirements of sec_4942 for the taxable_year in which the merger occurs or any later taxable_year c may for the purposes of determining its distribution_requirements under sec_4942 reduce its distributable_amount by b’s excess qualifying_distribution carryover if any determined as of the end of the taxable_year immediately preceding the taxable_year of the merger the provisions of sec_4940 of the code will apply to c in the taxable_year in which the merger occurs as if it were b therefore b will not be subject_to the excise_tax imposed by sec_4940 for that portion of its taxable_year occurring after the transfer of all of its assets to c pursuant to the merger further b will not be subject_to the excise_tax imposed by sec_4940 for that portion of its taxable_year occurring before the transfer of all of its assets to c pursuant to the merger if c reports b’s net_investment_income from that portion of b's taxable_year and pays any excise_tax imposed by sec_4940 with respect to such investment_income c may pay any excise_tax imposed sec_4940 of the code with respect to b's net_investment_income for the portion of b's taxable_year occurring before the merger as well as reasonable accounting and legal expenses relating to b’s termination without creating liability for any excise_tax imposed under chapter of the code including but not limited to the tax imposed by sec_4945 the payment by c of any excise_tax imposed by sec_4940 with respect to the taxable_year of the merger that otherwise would have to be paid_by b may be taken into account by c under sec_4942 for purposes of determining c's distributable_amount and the payment by c of reasonable accounting and legal expenses related to the termination of b may be treated by c as a qualifying_distribution under sec_4942 c may satisfy any grants approved for future payment by b and each payment of such a grant by c will be classified as a qualifying_distribution under sec_4942 of the code by c and will not be treated as an act of self-dealing under sec_4941 the transfer will not be treated as an act of self-dealing within the meaning of sec_4941 of the code because it will be made for the exempt purposes of c the transfer will not constitute a willful and flagrant act or failure to act that would result in tax under chapter of the code similarly any payment by c to or on b's behalf with respect to any liabilities including any currently unknown liabilities under chapter of the code that are neither paid nor provided for will not constitute acts of self-dealing under sec_4941 the transfer pursuant to the proposed merger will not be treated as an investment jeopardizing the charitable purpose of b or c under sec_4944 of the code the transfer of all of b’s net assets to c pursuant to the merger will not trigger gross_investment_income or capital_gain income within the meaning of sec_4940 of the code and therefore the transfer will not result in imposition of tax under sec_4940 oe b’s basis in its assets will carry over to c for purposes of sec_4940 of the code b will not be required to file the annual return described in sec_6033 of the code for any taxable years subsequent to the year of merger b will not be required to comply with the recordkeeping requirements of sec_4942 of the code subsequent to the merger this ruling_request does not constitute a notice of intent to terminate b's private_foundation_status under sec_507 a voluntary termination of b’s private_foundation_status will occur when b notifies the service of its intent to terminate its private_foundation_status and such voluntary termination will not occur until after the transfer of all of b’s assets to c pursuant to the merger on the date of that voluntary termination because the value of b’s net assets will then equal zero b will not be liable for any termination_tax under sec_507 we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely tera tol uv ak gerald v sack manager exempt_organizations technical group
